         Case 1:19-cv-05095-GHW Document 62 Filed 12/01/20 Page 1 of 4
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 12/01/2020
 ROBERT GIST,
                                 Movant,                            19-cv-5095-GHW

                     -against-                                      16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                               ORDER
                                 Respondent.

GREGORY H. WOODS, United States District Judge:

        On November 30, 2020, Chief Judge McMahon issued a standing order suspending in-

person operations in the Southern District of New York until January 15, 2021. For the reasons

discussed on the record during the November 25, 2020 conference—principally, the fact that the

petitioner is currently incarcerated in the SHU, and the substantial questions regarding the timing

and methodology for any remote proceeding—the Court has determined that the December 8, 2020

proceeding should proceed. The Court has confirmed that the proceeding may be conducted within

the framework established by the standing order. The parties should be prepared to proceed as

scheduled.

       The hearing will take place on December 8, 2020 at 10:00 a.m. in Courtroom 23B of the

United States District Court for the Southern District of New York, Daniel Patrick Moynihan U.S.

Courthouse at 500 Pearl Street, New York, New York, 10007. The parties are directed to provide

the Court with a list of the witnesses they intend to call during the hearing, and whether those

witnesses will be testifying live or remotely, by no later than December 3, 2020. The parties are

reminded that they must test the Skype videoconferencing technology with any witness who is

expected to appear by remote means. The parties may coordinate with the Court’s Courtroom

Deputy, Wileen Joseph, regarding courtroom technology issues.

       Due to the on-going novel coronavirus pandemic, the Southern District of New York has
         Case 1:19-cv-05095-GHW Document 62 Filed 12/01/20 Page 2 of 4



enacted certain protocols designed to ensure the safety of anyone appearing in any Southern District

courthouse. This includes a requirement that every person appearing in a Southern District of New

York courthouse complete a questionnaire and have their temperature taken. Instructions for

completing this questionnaire are attached.

       Counsel are directed to ensure their clients, witnesses, and members of their team are

provided with a copy of this order and its attachments. Completing the questionnaire ahead of time

will save time and effort upon entry. Only those individuals who meet the entry requirements

established by the questionnaire will be permitted entry. Please contact chambers if any member of

your team does not meet the requirements.

       SO ORDERED.

 Dated: December 1, 2020
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                 2
         Case 1:19-cv-05095-GHW Document 62 Filed 12/01/20 Page 3 of 4

              ATTENTION:
     ALL ENTERING THE COURTHOUSE
            Instructions for Entering the Courthouse




                               https://app.certify.me/SDNYPublic

Step 1:
Scan this QR code on your phone or visit the website listed to begin the registration process.
**To scan, use your phone camera and click the subsequent link that appears.

Step 2:
Fill out the form that appears. Be sure to use a mobile phone number.

Step 3:
Complete the Questionnaire. If you answer “yes” to any of these questions, you are denied entry
into any SDNY courthouse at this time, per Standing Order 20 Misc. 138. If you have
accidentally answered “yes” to a question instead of “no,” please call (212) 805-0500 to receive
another questionnaire.

Step 4:
Use your QR code, sent via text message, to scan in and enter the Courthouse. Proceed to the
scanner, scan your QR code, and have your temperature taken via the thermal scanner. If the
temperature reading is within the normal range, you may proceed into the Courthouse. If your
temperature exceeds the normal range, you are denied entry into any SDNY courthouse at this
time, per Standing Order 20 Misc. 138. The QR code will be needed each time you enter the
Courthouse throughout the day. The code expires at the end of the day.

**If you have any questions, please call (212) 805-0500
                       Case 1:19-cv-05095-GHW Document 62 Filed 12/01/20 Page 4 of 4




                                        UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF NEW YORK

                                       Office of the District Court Executive

 EDWARD A. FRIEDLAND                                                                      Voice: (212) 805-0500
 District Court Executive                                                                 Fax: (212) 805-0383
                                                  MEMORANDUM


TO:                  ALL PERSONS VISITING AN SDNY COURTHOUSE

FROM:                OFFICE OF THE DISTRICT EXECUTIVE

SUBJECT:             NOTIFICATION OF A POSITIVE COVID-19 TEST RESULT

DATE:                12/1/2020


The Court asks for your help in assisting to ensure the health and safety all of who have come into the SDNY
Courthouses. If you have tested positive for COVID-19 within 14 days after visiting a SDNY Courthouse,
please complete our questionnaire by going to:

                                   https://www.surveymonkey.com/r/SDNY_COVID
                                                       or
                                          Scan the following QR Code




If you have any questions or cannot access the questionnaire, please e-mail covid_response@nysd.uscourts.gov.
